Mr. Justice Baldwin delivered the opinion of the court. The written contract upon which the rights of the parties depend is clear and unambiguous. It is expressly provided that the defendants shall not pay any commissions to the plaintiff, and that the defendants are to receive $16,287.50 net before plaintiff is entitled to any compensation. The language being so clear, there is no room for construction. It is manifest that plaintiff’s compensation was to be such an amount as was realized from the property in excess of the $16,287.50, which should be actually paid to the defendants. Under the plaintiff’s contract he was compelled to complete a sale, including the payment of the purchase price, before his commissions became earned and payable. Burnett v. Potts, 236 Ill. 499. Under the facts in this case the court below could have reached no different conclusion, and the judgment is, therefore, affirmed. 'Affirmed.